TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 24, 2022



                                      NO. 03-20-00465-CV


                                   Justin W. LaPree, Appellant

                                                 v.

                                    Kelly M. LaPree, Appellee




         APPEAL FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
                  AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the decree of divorce signed by the trial court on September 11, 2020.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the decree. Therefore, the Court affirms the trial court’s divorce decree.

Appellant shall pay all costs relating to this appeal, both in this Court and in the court below.